Order Granting Motion to Forfeit Bond:
Defendant Ana Togialeoli was scheduled to appear for trial on charges of Assault in the First Degree on June 18, 1996, but failed to appear. Defendant was released on bail in the amount of $ 10,000, on the condition that she not leave or attempt to leave the territory, among other conditions. In lieu of a cash bond, Toloumu Lin assured defendant's compliance with the conditions of release by giving to the court her written and secured undertaking. The defendant's counsel acknowledged that the defendant fled to Western Samoa on May 4, 1996. The Government now moves for forfeiture of bail and entry of default. The Public Defender appeared and opposed the motion.1
*131T.C.R.Cr.P. 46(e)( 1) states: “If there is a breach of condition of a bond, the district court or High Court shall declare a forfeiture of the bail.” (emphasis added). At face value, this language does not seem to provide any discretion whereby we may not order forfeiture of bail if a condition of the bond is violated, as in this case.
Failure to appear for trial and violating travel restrictions are ample justification for forfeiture of a bond. Babb v. United States, 414 F.2d 719, 723 (10th Cir. 1968); Brown v. United States, 410 F.2d 212, 218 (5th Cir. 1982).
The government's motion is granted. The defendant's default is entered and bail/bond, assuring her compliance with conditions of release, is hereby declared forfeited.
The Clerk of Courts is directed to serve a copy hereof on the parties and to the surety, Toloumu Lin.
It is so ordered.

 Anticipating forfeiture, the public defender argued for the remission of forfeiture under T.C.R.Cr.P. 46(e)(2), appealing to the court's "sound discretion." This argument is premature; however, a T.C.R.Cr.P. 46(e)(2) motion may be subsequently availed by the surety.